Citation Nr: 0519517	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-01 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for sexual dysfunction, 
claimed as secondary to a service-connected generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  That decision denied service 
connection for sexual dysfunction, claimed as secondary to 
the veteran's service-connected Generalized Anxiety Disorder.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran is currently service connected for a 
generalized anxiety disorder, rated as 70 percent disabling.

3.  The evidence of record does not reasonably show that the 
veteran's sexual dysfunction was caused or aggravated by his 
service-connected generalized anxiety disorder or the 
medications taken for treatment of that disorder.


CONCLUSION OF LAW

Sexual dysfunction is not proximately due to or the result of 
a service-connected disorder.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC considered the 
merits of the substantive issue.  The communications, such as 
letters from the RO dated in February 2003 and May 2004, 
provided the veteran with an explanation of what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The February 2003 letter 
specifically advised the veteran to "send us the evidence we 
need as soon as possible."  The SOC and SSOC advised him of 
the evidence that had been obtained and considered.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOC.  The basic elements for establishing the 
claim have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The veteran was afforded a VA examination.  He 
testified before the undersigned Acting Veterans Law Judge at 
a hearing held at the RO in March 2005.  The Board does not 
know of any additional relevant evidence that is available 
but has not been obtained.  The Board is aware that the 
veteran's recent VA treatment records and Social Security 
records are not associated with the claims folder.  However, 
there are several medical opinions of record pertaining to 
the veteran's claim.  Such opinions make extensive review of 
the veteran's contentions and history.  A VA examiner who 
prepared a medical opinion in January 2002 specifically noted 
that he had reviewed the veteran's medical treatment records.  
There are no indications of record that any information in 
the unobtained records would be either dispositive or 
supportive of the veteran's claim.  The veteran has not made 
any indications to that effect.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005), the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  A VCAA notice 
was not provided to the veteran before the RO decision 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the appellant 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


II.  Factual Background

Service connection was granted for an anxiety reaction in a 
November 1967 rating decision.  The veteran's disorder was 
subsequently recharacterized as a generalized anxiety 
disorder.

An August 2001 opinion from the veteran's VA adult nurse 
practitioner reported that he had been treating the veteran 
for the last six months due to his problems with erectile 
dysfunction (ED).  The practitioner noted that the veteran's 
case was also complicated by the fact that he was unable to 
achieve orgasm.  It was noted that the veteran's inability to 
achieve orgasm had been ongoing for about 20 years, while his 
erectile dysfunction had been going on for about two years.  
The practitioner stated:

[The veteran's] problems are due to two factors 
first a Vasculogenic cause or Organic cause due to 
his severe smoking of about 2 packs per day for 
over 20 years causing his ED.  Second,  (Non-
Organic) an effect from the medications for his 
anxiety disorders (Valium, Xanax, Paxil) and the 
condition it self (sic) causing his lack of ability 
to achieve and Orgasm (sic).

A January 2002 VA genitourinary VA examination report noted 
that the veteran was being evaluated for erectile 
dysfunction.  The examiner stated that he reviewed the 
veteran's claims folder, in addition to the VA medical 
records from that facility.  The veteran reported a loss of 
orgasm, anorgasmia, since approximately 1977, which the 
veteran related to starting to take high doses of Valium.  
The veteran reported experiencing erectile dysfunction off 
and on over the previous 20 years, but it had become more 
troublesome in the last several years.  The veteran had 
sought treatment for his anorgasmia from a psychiatrist and a 
psychologist with no improvement.  The veteran's 
genitourinary examination was within normal limits.  The 
examiner stated that the veteran's anorgasmia was not related 
to the veteran's medications and there was no good medical 
cause.  With regard to the veteran's erectile dysfunction, 
the examiner stated that the veteran's erectile dysfunction 
was likely related to his age and tobacco history and not his 
current medications.

A May 2002 VA medical opinion, written by the January 2002 VA 
examiner, noted that he had consulted with the head of 
psychiatry, and reviewed his January 2002 report, and the 
veteran's claims folder.  He stated the following:

Of the veteran's medications, only Paxil is 
associated with impaired orgasm or anorgasmia.  
Xanax and Valium reduce libido if the patient 
becomes drowsy, but this should not be a long-term 
issue.

Anorgasmia from medication would be considered 
organic, if known side effect clearly related to 
the drug.

[The veteran's] anorgasmia has been present for 20 
years, and clearly predates his Paxil use.  His 
anorgasmia has not changed in recent years.  
Therefore, it is highly unlikely that Paxil is 
contributing to his anorgasmia.

Anorgasmia is not a feature of generalized anxiety.  
However, patients with anxiety disorders do have a 
higher prevalence of sexual dysfunction.  If [the 
veteran's] anorgasmia developed at the same time as 
his generalized anxiety disorder was diagnosed, I 
would say it is at least as likely as not related 
to his psychiatric diagnosis.  If not, I would say 
it is unrelated.

A July 2002 VA opinion from a VA psychiatrist noted that he 
had reviewed the claims folder including, and particularly, 
the opinions related above.  The psychiatrist reviewed the 
medical records associated with the claims folder that 
included psychiatric records dating back to 1976.  He noted 
that the veteran had multiple diagnoses over the years, and 
stated that the veteran's condition was probably best 
characterized as it is currently, as a generalized anxiety 
disorder.  He stated that he agreed with the May 2002 
statement noted that patients with anxiety disorders do have 
a higher prevalence of sexual dysfunction.  He also indicated 
he agreed with the May 2002 statement "[i]f [the veteran's] 
anorgasmia developed at the same time as his generalized 
anxiety disorder was diagnosed, I would say it is at least as 
likely as not related to his psychiatric diagnosis.  If not, 
I would say it is unrelated."  The psychiatrist went on to 
state that he could "find no documentation in the history 
that confirms that anorgasmia began at the same time as the 
[veteran's] anxiety disorder."

The psychiatrist concluded "it does not appear that there is 
enough evidence to say that it is at least as likely as not 
that the veteran's Generalized Anxiety Disorder either caused 
or permanently worsened his anorgasmia."

In a January 2003 statement, the veteran's wife stated that 
the veteran's problems with sexual dysfunction started before 
he began smoking.  She indicated that the veteran's problems 
began when he was taken off Valium and prescribed other 
medications for his anxiety disorder.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at a hearing held at the RO in 
March 2005.  The veteran stated that his problems with sexual 
dysfunction began in 1977 when he was taken off of Valium.  
He indicated his new medications caused his sexual 
dysfunction.  The veteran testified that he has been unable 
to achieve orgasm for 20 years and has been experiencing 
erectile dysfunction for 2 years.  He reported that he began 
smoking after his problems with sexual dysfunction began.  
The veteran's wife indicated that they were married when he 
was taken off Valium.  She stated that the his problems began 
because of his medications and are worsened by his anxiety 
and depression.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for sexual dysfunction.  The 
veteran and his wife contend that his sexual dysfunction is a 
result of the medications he has been prescribed for his 
service-connected General Anxiety Disorder.  As the record 
does not reflect that the veteran or his wife possess a 
recognized degree of medical knowledge, their assertions as 
to the existence, nature and etiology of the veteran's sexual 
dysfunction are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There are several medical opinions of record regarding the 
etiology of the veteran's sexual dysfunction.  The August 
2001 opinion from the veteran's VA nurse practitioner is 
supportive of his contentions.  The nurse practitioner 
essentially stated that the veteran's erectile dysfunction 
was likely related to his tobacco use, while is anorgasmia 
was likely related to his psychiatric medications.  

Significantly, however, there are two other medical opinions 
of record from VA physicians, including a psychiatrist, that 
weigh against the veteran's claim.  The January 2002 VA 
examination report specifically states that the veteran's 
anorgasmia is not related to his medications.  In addition, 
the January 2002 VA examination report relates the veteran's 
erectile dysfunction to age and tobacco use.  In a May 2002 
VA examination report addendum, the January 2002 VA examiner 
reported that he had consulted the head of psychiatry and 
noted that the only medication that the veteran was 
prescribed that was associated with anorgasmia was Paxil.  He 
went on to note that the veteran's anorgasmia predated his 
Paxil use.  The January 2002 VA examiner noted that if the 
veteran's sexual dysfunction developed at the time his 
Generalized Anxiety Disorder was diagnosed than it was at 
least as likely as not that such complaints were related to 
his psychiatric diagnosis.  However, a subsequent opinion by 
a psychiatrist shows that this was not the case.  

In this regard, the Board notes that a VA psychiatrist 
submitted an opinion on July 2002 regarding the veteran's 
claim.  He reviewed the veteran's medical records, noting 
particularly his psychiatric treatment and indicated that he 
could "find no documentation in the history that confirms 
that anorgasmia began at the same time as the [veteran's] 
anxiety disorder."  The psychiatrist concluded that "it 
does not appear that there is enough evidence to say that it 
is at least as likely as not that the veteran's Generalized 
Anxiety Disorder either caused or permanently worsened his 
anorgasmia."  While both VA physicians noted some 
associations between the veteran's psychiatric disorder and 
sexual dysfunction, they both indicated that, in this 
instance, the veteran's sexual dysfunction was not likely 
related to either his psychiatric disorder or the medications 
prescribed for his psychiatric disorder.  These opinions by 
medical doctors carry more weight than the opinion by the 
nurse practitioner.  Therefore, the Board finds that the 
evidence of record does not reasonably show that the 
veteran's sexual dysfunction was caused or aggravated by his 
service-connected generalized anxiety disorder or the 
medications taken for treatment of that disorder.  
Accordingly, sexual dysfunction is not proximately due to or 
the result of a service-connected disorder, and the claim for 
entitlement to service connection for sexual dysfunction, 
claimed as secondary to a service-connected Generalized 
Anxiety Disorder, must be denied.




ORDER


Entitlement to service connection for sexual dysfunction, 
claimed as secondary to a service-connected Generalized 
Anxiety Disorder, is denied.



	                        
____________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


